Curia.

We think the case riot distinguishable, in principle, from the ordinary one of allowing, in the final taxation, the costs of motions to change the venue, to refer the cause, or for a commission. If the party incurring these costs succeed, he recovers them as a part of the general costs in the cause ; upon the ground that it is necessary to move the Court. It is so in this case. The defendant must apply to the Court for leave to enter into a special consent rule. Had he been successful upon a trial, these costs would, therefore, be allowed; and a discontinuance of the suit is the same in principle, as to this question.
Rule accordingly.